UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-2045


KENNETH HINTON,

                  Plaintiff – Appellant,

          v.

TRANS UNION LLC; EQUIFAX, INC., d/b/a Equifax Information
Services LLC; EXPERIAN INFORMATION SOLUTIONS, INCORPORATED,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:09-cv-00170-TSE-IDD)


Submitted:   May 20, 2010                     Decided:   June 8, 2010


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Hinton, Appellant Pro Se.     Erik J. Grohmann, Paul L.
Myers, STRASBURGER & PRICE, LLP, Frisco, Texas; Barry Goheen,
KING & SPALDING, LLP, Atlanta, Georgia; Jonathan S. Hubbard,
TROUTMAN SANDERS, LLP, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kenneth   Hinton   appeals    the   district   court’s   order

granting in part and denying in part Trans Union LLC’s motion

for costs pursuant to Fed. R. Civ. P. 54(d).         We have reviewed

the record and find no reversible error.       Accordingly, we affirm

for the reasons stated by the district court.            See Hinton v.

Trans Union LLC, No. 1:09-cv-00170-TSE-IDD (E.D. Va. filed Sept.

2, 2009; entered Sept. 3, 2009).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                               AFFIRMED




                                  2